Citation Nr: 1431231	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 17, 2010; and a disability rating in excess of 10 percent on and after November 17, 2010.

2. Entitlement to service connection for a low back disability, to include degenerative disc disease, and to include as due to exposure to contaminated water.

3. Entitlement to service connection for bilateral knee disability, to include degenerative joint disease, and to include as due to exposure to contaminated water.

4. Entitlement to service connection for bilateral shoulder disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a November 2013 rating decision by the VA RO in Montgomery.  

The March 2010 rating decision granted a 10 percent disability rating for tinnitus and assigned an effective date of March 30, 2009, the date of receipt of the claim.  As the Veteran is receiving the maximum disability rating throughout the pendency of the appeal and has not disagreed with the effective date assigned for this disability, the issue of entitlement to a higher disability rating is moot.

In a March 2011 rating decision, the Montgomery RO granted a 10 percent disability rating for bilateral hearing loss and assigned an effective date of November 17, 2010.  Because the increased rating assigned to the Veteran's service-connected bilateral hearing loss is not the maximum rating available for this disability, the claim remains in appellate status.  The Board has re-characterized the issue to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss on and after November 17, 2010, entitlement to service connection for bilateral knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to November 17, 2010 the Veteran's bilateral hearing loss was manifested by Level III hearing loss in the right ear and Level II hearing loss in the left ear.

2.  The probative, competent evidence does not establish that the Veteran experienced symptoms of degenerative disc disease during active duty or continuous symptoms of degenerative disc disease since separation from active duty, or that degenerative disc disease manifested within one year of separation from service.

3.  The probative, competent evidence does not demonstrate that a low back disability is causally or etiologically related to active duty, to include exposure to contaminated water.

4.  At the May 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2010, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2013).
3.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral shoulder disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in May 2009, July 2009, and October 2009 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the Veteran's service treatment records, VA treatment records, VA examination reports, available private treatment records, Social Security Administration records, and lay evidence are associated with the record.  In February 2010, the Veteran underwent VA examination in connection with the claims decided herein.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The VA audiology report provides sufficient information to rate the service-connected disability during the applicable period, and the VA examiner provided an adequate rationale for the opinion concerning the Veteran's back disability, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes and for purposes of determining service connection.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his bilateral hearing loss and low back disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

At the May 2014 Board hearing, the Veteran indicated that he wished to withdraw the appeal as to the issue of entitlement to service connection for bilateral shoulder disability.  Thus, this issue is no longer for appellate consideration.  

Bilateral Hearing Loss Prior to November 17, 2010

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of  1000, 2000, 3000, and 4000 cycles per second.  

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.

The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2013) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Prior to November 17, 2010, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.

In January 2010, the Veteran reported a long history of progressive bilateral hearing loss.  A VA audiology consultation report reflects findings of mild hearing loss through 2000 Hertz, sloping to a moderately-severe to severe sensorineural hearing loss from 3000 to 8000 Hertz in the right ear, and mild hearing loss through 1500 Hertz, sloping to a moderately-severe sensorineural hearing loss from 3000 to 8000 Hertz in the left ear.  Pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
30
40
60
65
LEFT
30
50
60
65

The Veteran's speech recognition ability was 80 percent in his right ear and 88 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 48.75 decibels.  His pure tone threshold average for the left ear was 51.25 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the January 2010 audiological findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 48.75 decibels and an 80 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a pure tone threshold average of 51.25 decibels and an 88 percent speech recognition score.  As such, the Veteran's right ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

On VA examination in February 2010, the pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
40
60
65
LEFT
25
50
65
65

The VA examiner found the Veteran had normal to severe bilateral sensorineural hearing loss.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 46.25 decibels.  His pure tone threshold average for the left ear was 51.25 decibels.  His speech recognition ability was 80 percent in the right ear and 88 percent in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the February 2010 audiological examination findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 46.25 decibels and an 80 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a pure tone threshold average of 51.25 decibels and an 88 percent speech recognition score.  As such, the Veteran's right ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On both examinations, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. 
§ 4.86(a) is not warranted.  Furthermore, pure tone thresholds were not shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the results do not reveal an exceptional pattern of hearing loss in either ear, and the Veteran is not entitled to additional consideration under 38 C.F.R. § 4.86(b). 

Therefore, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss prior to November 17, 2010.  The Board recognizes the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life.  On his initial claim, the Veteran reported that he had over 50 percent hearing loss as a result of in-service noise exposure.  On a January 2010 written statement, the Veteran asserted that he had complete hearing loss.  The Veteran is competent to report the effects of his bilateral hearing loss on his daily functioning.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometric results are obtained.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).  Thus, the Board must base its determination on the audiological evaluation results of record and is bound by law to apply VA's Rating Schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In conclusion, the Board finds the noncompensable evaluation currently assigned for the Veteran's bilateral hearing loss prior to November 17, 2010 accurately reflects his disability picture, and a higher rating is not appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for the period inadequate.  The Veteran asserted that he had difficulties due to his bilateral hearing loss.  Upon review, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of impaired hearing as shown by objective testing, and the evidence does not show that the Veteran experiences any symptomatology not contemplated by the Rating Schedule.  Referral for extraschedular consideration is therefore not warranted, and further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

Low Back Disability

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  In 2008, the National Academy of Sciences' National Research Council (NRC) and The Agency for Toxic Substances and Disease Registry initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association 
include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune during a portion of his active military service from July 1976 to September 1978.

The Veteran asserts that he has a current low back disability that had its onset during active duty.  He claims that he has had continuous back pain since active duty.  He also contends that his low back disability is related to in-service exposure to contaminated water at Camp Lejeune.  

VA records reflect diagnoses of a low back disability during the pendency of the appeal, to include spondylosis, a back strain, degenerative disc disease, arthritis, and intervertebral disc syndrome.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, X-ray examination in July 1977 of the lumbosacral spine was negative.  In September 1977, the Veteran complained of low back pain for five days and described the pain as sharp, radiating pain from the mid-thoracic region to the coccyx.  X-ray examination of the lumbosacral spine was negative.  As such, the Board finds there is some evidence of an in-service event or injury for service connection purposes.

However, the February 2010 VA examiner provided a negative nexus opinion after a review of the evidence and physical examination of the Veteran.  Specifically, the VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine was less likely as not related to the symptoms shown in service.  The VA examiner noted the in-service symptoms and X-ray findings and found it significant that there had been no medical documentation of a low back condition following active duty until 2003.  In addition, the Veteran reported that he had worked on the railroad for many years, which included lifting heavy objects, and had an injury in 1981.  As such, the VA examiner found the chronicity of the Veteran's current back condition could not be established as a continuation from the in-service complaints of back pain in 1977.  Here, the Board affords significant probative value to the February 2010 VA examiner's opinion.  The record shows the VA examiner reviewed the evidence and considered the Veteran's lay statements regarding his in-service injury and post-service symptoms.  The VA examiner also supported the opinion with specific citations to the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the probative medical evidence is against a grant of service connection.  

In this case, the only opinion relating a current back disability to active duty is the Veteran's own statements.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a back disability, to include spondylosis, a back strain, degenerative disc disease, arthritis, and intervertebral disc syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of these back disabilities is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

The Board notes that an April 2013 VA examiner reported a diagnosis of arthritis and that arthritis is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Here, however, the Board finds the evidence does not support the Veteran's assertions that he has experienced back pain since any in-service event or injury.  Again, service treatment records do not demonstrate any complaints of or treatment for back pain following the one notation in 1977, which is contradictory to the Veteran's assertions.  In addition, the first notation of back complaints is found in a treatment record dated in 2003, approximately 25 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, this period indicates that arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, the February 2010 VA examination report shows the Veteran reported a history of a back injury in 1981, approximately three years after the Veteran's separation from active duty, and he reported that he had a history of back pain since 2003.  As such, the Veteran's statements regarding the origin and onset of his back pain have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value and are insufficient for purposes of establishing entitlement to service connection. 

Furthermore, the evidence does not reflect a diagnosis of a disease, related to the Veteran's back, with limited/suggestive evidence of an association to exposure to contaminated water.  Here, the only opinion relating the Veteran's low back disability to any in-service exposure to contaminated water is the Veteran's own assertion, and as noted above, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a low back disability.  Grottveit, 5 Vet. App. at 93.  As such, the Veteran's lay opinion does not constitute competent, probative evidence concerning a nexus between a low back disability and in-service exposure to contaminated water.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 17, 2010 is denied.

Entitlement to service connection for a low back disability is denied.

The appeal for entitlement to service connection for bilateral shoulder disability is dismissed.



REMAND

Bilateral Hearing Loss On and After November 17, 2010

In April 2013, the Veteran underwent additional VA examination in connection with his claim for an increased disability rating for bilateral hearing loss.  After performing the audiological evaluation, however, the VA examiner found the test results were not valid and were of poor reliability.  The VA examiner specifically noted that the Veteran would only respond to every other word and had marked changes in SRT levels depending on whether the words were presented in ascending or descending order.  In addition, the Veteran had poor PTA and SRT agreement.  Further, the Veteran's responses to pure tones were very inconsistent, and there was no bone conduction cross over.  The Board notes that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is warranted for an additional VA examination in order to properly rate the Veteran's service-connected bilateral hearing loss for the period on and after November 17, 2010.  38 U.S.C.A. 
§§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Bilateral Knee Disability

In January 2010, the Veteran underwent VA examination in connection with his service connection claim for bilateral knee disability.  After a review of the record and a physical examination of the Veteran, the VA examiner opined that the Veteran's degenerative joint disease of the left knee was less likely as not related to the symptoms noted in service.  The VA examiner based the opinion on the service treatment records, which revealed only one notation of reported left knee pain, and on the fact that the Veteran was not currently complaining of a left knee disability.  In addition, the VA examiner stated the chronicity of the Veteran's current right knee condition could not be linked to an incident in 1976.  

Upon review, the Board finds the VA examiner's opinion inadequate for purposes of determining service connection.  First, it is unclear whether the VA examiner considered the evidence reflecting the Veteran's reports of his chronic knee symptoms since service, and the examination report does not show the VA examiner considered any treatment records documenting knee pain following active duty.  In addition, the VA examiner did not provide a rationale for the opinion concerning the Veteran's right knee disability.  As a result, remand is warranted for an additional VA examination and opinion to determine whether any current bilateral knee disability is related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

TDIU

In a November 2013 rating decision, the RO denied entitlement to a TDIU, and in December 2013, the Veteran submitted a Notice of Disagreement with the rating decision.  The record does not indicate that a Statement of the Case has been issued with respect to this claim.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all treatment records dated from March 2010 to the present for the Veteran from the VA Medical Center in Bay Pines, Florida, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The complete claims file must be made available the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation should provide, in numbers, the findings of pure tone decibel loss at 1000, 2000, 3000, and 4000 Hertz, the pure tone threshold average, and the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner should also describe the functional effects of the Veteran's hearing loss disability.
  
3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral knee disability.  The Veteran's complete claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his in-service injuries and symptoms since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral knee disability had its onset during service or is otherwise etiologically linked to any in-service event or injury, to include exposure to contaminated water.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis of the right and/or left knee manifested to a compensable degree within one year of active duty.  The examiner should specifically note the service treatment records dated in July 1976 and December 1976 concerning the Veteran's right knee and the August 1977 service treatment record documenting a muscle strain of his left knee.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Then, issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a TDIU.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. 
§ 20.202 (2013).  If the Veteran perfects an appeal as to the issue and the benefit remains denied, return the case to the Board for appellate review.

5.  After completing this and any other development deemed necessary, re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss on and after November 17, 2010 and the claim of entitlement to service connection for bilateral knee disability.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


